Fourth Court of Appeals
                                    San Antonio, Texas
                                         September 9, 2015

                                        No. 04-13-00608-CV

      SMITH-REAGAN & ASSOCIATES, INC. d/b/a Smith-Reagan Insurance Agency,
                              Appellant

                                                  v.

           FORT RINGGOLD LIMITED, Pete Diaz III, Aaron Diaz and Monica Aguillon,
                                   Appellees

                     From the 381st Judicial District Court, Starr County, Texas
                                    Trial Court No. DC-02-343
                            Honorable Jose Luis Garza, Judge Presiding


                                           ORDER
Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice (dissenting)
                 Luz Elena D. Chapa, Justice (dissenting)
                 Jason Pulliam, Justice

     On April 9, 2015, appellees filed an En Banc Motion for Rehearing. The motion is
DENIED.


                                                       _________________________________
                                                       Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of September, 2015.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court